Citation Nr: 0710749	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-24 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
right knee disorder, status post arthroscopies.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.

The claim involving the right knee will be addressed in both 
the REASONS AND BASES and REMAND portions of this decision, 
while the claim involving the left knee will be addressed 
solely in the REMAND portion of this decision.  Both claims 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected right knee disorder is no 
less than slightly disabling in degree, with evidence of 
degenerative changes, "slight plus" functional impairment, 
and complaints of pain.


CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation for a right 
knee disorder, status post arthroscopies, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003 and 5257 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
See also 38 C.F.R. § 3.159.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further assistance in developing the 
facts pertinent to this limited matter is required at this 
time.  As indicated in the REMAND section of this decision, 
further action on this claim, to the extent that this 
determination does not represent a full grant of the benefit 
sought on appeal, will be forthcoming.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In a January 2004 rating decision, the RO granted service 
connection for the veteran's right knee disorder on the basis 
of a favorable etiology opinion from an August 2003 VA 
examination report, in which the examiner linked the current 
disorder to an in-service motor vehicle accident from 1963.  
A zero percent evaluation was assigned, effective from May 
2002.

The RO has cited to 38 C.F.R. § 4.71, Diagnostic Codes 5003 
and 5257 in assigning the current zero percent evaluation.  
Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Diagnostic Code 5003 also allows for evaluation in cases 
where there is an absence of limitation of motion.  With x-
ray evidence of involvement of two or more major joins or two 
or more minor joint groups, a 10 percent evaluation is 
warranted.  With x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent 
evaluation is assigned.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability of the knee warrants a minimum 10 percent 
evaluation, while moderate recurrent subluxation or lateral 
instability of the knee warrants a 20 percent evaluation.  A 
30 percent evaluation is in order in cases of severe 
recurrent subluxation or lateral instability.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the criteria of 38 C.F.R. §§ 4.40 and 
4.45, which concern the applicability of a higher evaluation 
in cases of such symptomatology as painful motion and 
functional loss due to pain, are not to be applied in 
conjunction with Diagnostic Code 5257.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  38 C.F.R. §§ 4.40 and 4.45 should 
be applied in conjunction with the remaining knee diagnostic 
codes, however.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996).  

The Board has reviewed the recent evidence of record, notably 
the VA examination reports from August 2003 and July 2005, 
and finds the currently assigned zero percent evaluation to 
be inadequate for several reasons.  First, the Board notes 
that x-rays taken in conjunction with the July 2005 
examination confirm bilateral "minor" degenerative joint 
disease of the knees.  This finding, in view of the veteran's 
complaints of right knee pain, is inconsistent with the 
currently assigned zero percent evaluation in view of 
38 C.F.R. § 4.59, which reflects that is the intention of the 
rating code to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  Specific 
reference is made to arthritic joints in this regulation.  
Id.

The Board also notes that the doctor who conducted the July 
2005 examination described the veteran's functional 
impairment as "slight plus," with the main impact being 
pain.  Given this evidence, the Board concludes that the 
veteran is entitled to at least a 10 percent initial 
evaluation for his right knee disorder.  To that extent, the 
appeal is granted.

For reasons described in further detail below, however, the 
Board finds that additional development is required on this 
claim and that a final determination as to the question of 
whether an even higher evaluation is warranted would not be 
appropriate at this time.  The Board's action in this claim 
thus represents only partial grant of the claim on appeal.


ORDER

An initial 10 percent evaluation is granted for a right knee 
disorder, status post arthroscopies; to this extent only, the 
appeal is granted.


REMAND

During his August 2006 Travel Board hearing, the veteran 
indicated that he was not receiving knee treatment from a VA 
facility or from an orthopedic specialist at the present 
time, but he had been visiting his "family doctor" about 
once every three months and had "generally discus[ed]" his 
knees with that doctor.  The claims file, however, does not 
contain these medical records.  Records from this doctor may 
contain probative information regarding the veteran's 
service-connected knee disorders, and efforts to retrieve 
these records are required under 38 C.F.R. § 3.159(c)(1) 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  After securing a release form, with 
full name and address information, the 
veteran's "family doctor" should be 
contacted and requested to submit all 
records of treatment of the veteran since 
2002.  All records received pursuant to 
this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  After completion of the above 
development, the veteran's claims for 
higher initial evaluations for his right 
and left knee disorders should be 
readjudicated.  If the determination of 
either claim remains less than fully 
favorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
Alexandra. P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals
 



 Department of Veterans Affairs


